Citation Nr: 1747337	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  10-45 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus.

2. Entitlement to service connection for renal failure, including secondary to diabetes mellitus and/or as an undiagnosed illness.

3. Entitlement to service connection for hypertension, including secondary to diabetes mellitus.

4. Entitlement to service connection for melanoma.

5. Entitlement to service connection for residuals of an amputation of the right great and second toes, including secondary to diabetes mellitus. 

6. Entitlement to service connection for an acquired psychiatric disorder with sleep disturbance and anxiety, including secondary to service-connected disabilities. 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1977 to October 1977.  He also served on active duty from June 1979 to June 1983, January 1991 to June 1991, November 2001 to September 2002, and February 2003 to February 2004. The Veteran also had several additional years of National Guard and Reserve duty. 

The Veteran died during the pendency of the appeal in January 2014. In April 2014, the Veteran's surviving spouse was substituted as the appellant. See 38 U.S.C.A. § 5121A (West 2014). 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


In September 2015, a videoconference hearing was held before the undersigned. In November 2015, the Board remanded the appeal for further development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2015 remand directed that a VA physician should review the claims folder and provide opinions regarding the etiology of the claimed disorders on an "at least as likely as not" basis. 

A VA opinion was obtained in February 2016. The examiner essentially stated it was not possible to "definitively" answer the questions posed. He further noted that many of the requested issues lend to the potential for some degree of speculation and it was his opinion that "such issues cannot be definitively decided at this point in time given the lack of more regular evaluations (in the currently available medical records/[service treatment records] for the listed conditions above."

The Board acknowledges the absence of records as cited by the physician and notes that there does not appear to be any additional available records. Notwithstanding, a "definitive" answer is not required and on review, the opinions are inadequate. An addendum opinion, which applies the correct evidentiary standard ("at least as likely as not"), is needed. See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1. Return the February 2016 opinion for addendum. If the February 2016 physician is not available, the requested information should be obtained from a similarly qualified examiner. The electronic claims folder and a copy of this remand must be available for review.

The examiner is requested to again address the following:

(a) Was it at least as likely as not that diabetes mellitus was related to the Veteran's service from January to June 1991?

(b) If diabetes mellitus was not related to the Veteran's service in 1991, when was it at least as likely as not that diabetes mellitus was manifested?

(c) If diabetes mellitus was manifested after 1991, but before the Veteran's service between November 2001 and September 2002, is it at least as likely as not that the disorder was aggravated during either this term of service, or during the term of service from February 2003 and February 2004?

(d)  Was it at least as likely as not that diabetes mellitus was compensably disabling within one year following discharge from either the November 2001 to September  2002 term of service, or the term of service from February 2003 and February 2004?

(e) If diabetes was incurred or aggravated during a period of active service or any applicable presumptive period, is it at least as likely as not that renal failure, hypertension and/or residuals of right foot toe amputations were caused or aggravated by diabetes?

(f) Is it at least as likely as not that melanoma was related to any period of active service to include the Veteran's service during Operation Desert Storm and his presumed exposure to oil well fires and attendant smoke?

(g) Is it at least as likely as not that any diagnosed acquired psychiatric disorder was caused or aggravated by any disorder of service origin, or which was aggravated by service?

A complete rationale for all opinions expressed must be provided. If the examiner cannot provide an opinion without resorting to speculation, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered, to include whether this reflects the limitations of knowledge in the medical community at large and not the knowledge of that particular examiner.

2. Thereafter the RO must ensure that the medical opinion report complies with this remand and answers all questions presented. If the report is insufficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate. 

3. Upon completion of the requested development and any development deemed appropriate, readjudicate the appeal issues. If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

